Citation Nr: 9927402	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-32 564A	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals remand order of October 6, 1980.

2.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals decision of February 26, 1981.

3.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals decision of July 1, 1991.

(The issues of entitlement to a rating higher than 60 percent 
for bilateral varicose veins and entitlement to a total 
rating based on individual unemployability are the subjects 
of a separate Reconsideration Decision by the Board.)  

(The issues of entitlement to special monthly compensation 
based on a need for regular aid and attendance or being 
housebound and whether there was clear and unmistakable error 
in an RO decision of November 1, 1989 are the subjects of a 
separate decision by the Board.)  


REPRESENTATION

Moving Party Represented by:  Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955.

This matter is before the Board of Veterans' Appeals (Board) 
for review of allegations of clear and unmistakable error 
(CUE) advanced by the veteran in connection with efforts to 
obtain reinstatement of compensation awards reduced or 
terminated as of March 1, 1980.  The reductions were 
effectuated by a November 29, 1979, rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reduced the 
schedular rating for bilateral varicose veins from 60 percent 
to 40 percent and terminated a total rating based on 
individual unemployability (TRIU), effective March 1, 1980.  
A partial reinstatement of the rating to 50 percent was 
granted by a rating decision of October 27, 1980.  By a 
decision dated February 26, 1981, the Board upheld the RO 
determinations.  

By an order dated March 1, 1993, the United States Court of 
Veterans Appeals (redesignated as the United States Court of 
Appeals for Veterans Claims on March 1, 1999) (Court) granted 
a Joint Motion for Remand filed by both the appellant 
(veteran) and the Secretary of Veterans Affairs (Secretary) 
which vacated and remanded to the Board a subsequent July 1, 
1991, Board decision which had denied an appeal for a TRIU.  
Shortly thereafter, on April 12, 1993, the Chairman of the 
Board issued an order which granted the veteran's motion, 
filed on November 6, 1992, for reconsideration of the 
February 26, 1981, Board decision.  

At request of the veteran's attorney, the issues before the 
Board as a result of the March 1993 Court order and the April 
1993 Order of Reconsideration have been merged into a single 
appeal which was initially reviewed by a Reconsideration 
Panel of the Board on September 9, 1993, at which time the 
Board remanded the claims of entitlement to a rating higher 
than 50 percent for bilateral varicose veins and entitlement 
to a TRIU for additional development of the evidence.  When 
the case returned from the RO, the Board subdivided and 
recharacterized the issues as follows:  (1) entitlement to 
restoration of a 60 percent rating for bilateral varicose 
veins from March 1, 1980, (2) entitlement to restoration of a 
TRIU from March 1, 1980, (3) entitlement to a current rating 
higher than 60 percent for varicose veins and (4) current 
entitlement to a TRIU.  On April 25, 1997, the Board issued a 
decision which held that the criteria for restoration of the 
60 percent rating for varicose veins and a TRIU had not been 
met and remanded the issues of current entitlement to an 
increased rating and a TRIU to the RO for further development 
and readjudication.  The remanded issues remain before a 
Reconsideration Panel and will be addressed in a separate 
decision by that panel.  

The initial allegations of CUE were presented in a document 
identified as a "Motion for Readjudication and/or 
Reconsideration" filed at the RO by the veteran's attorney on 
November 6, 1992.  The RO declined to adjudicate CUE issues, 
citing the decision of the United States Court of Appeals for 
the Federal Circuit in Smith v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994), the decision of the Court of Appeals for Veterans 
Claims in Duran v. Brown, 7 Vet. App. 216 (1994), and a 
department-wide stay then in effect on adjudication of claims 
involving CUE allegations.  The attorney argued that an 
April 22, 1995, RO letter to the veteran declining 
jurisdiction over the CUE issues constituted an adverse 
determination that was appealable to the Board.  On 
September 9, 1995, the RO issued a statement of the case 
addressing the issue of "jurisdiction of clear and 
unmistakable error in a rating decision of November 1979."

The April 25, 1997 Board decision deferred consideration of 
any CUE claim.  The Board declined to address the portion of 
the appeal seeking a finding of error in either the 
November 21, 1979 rating decision or the February 26, 1981 
Board decision, noting that the November 1979 rating decision 
remained nonfinal and in a pending status as a result of the 
issuance of the Order of Reconsideration that vacated the 
February 1981 decision.  Citing the attorney's request for 
expedited consideration of the restoration issues in view of 
the veteran's failing health and waiving expedited 
consideration of all CUE claims, the Board indicated that it 
would postpone review of all CUE issues raised.  

The veteran proceeded to exercise his right to appeal the 
April 25, 1997 Board decision to the Court.  In a single-
judge opinion issued on July 23, 1998, Judge Kramer 
identified 9 discrete claims arising from the adjudicative 
history of the case and the allegations raised by the veteran 
on appeal:  

(Claim 1)  Entitlement to a TRIU; 

(Claim 2)  Whether there was CUE in a November 
1989 RO decision; 

(Claim 3)  Whether there was CUE in an October 
1980 Board decision; 

(Claim 4)  Whether there was CUE in the February 
26, 1981 Board decision; 

(Claim 5)  Whether there was CUE in a July 1, 1991 
Board decision; 

(Claim 6)  Whether there was CUE in the November 
29, 1979 RO decision; 

(Claim 7)  Entitlement to restoration of a 
60 percent schedular evaluation for bilateral 
varicose veins from March 1, 1980; 

(Claim 8)  Entitlement to restoration of a TRIU 
from March 1, 1980; and

(Claim 9)  Entitlement to a current rating in 
excess of 60 percent for bilateral varicose veins.  

The Court affirmed the Board's finding that the November 29, 
1979, RO rating decision was not final and was therefore not 
subject to a claim of CUE (Claim 6).  The Court ordered 
dismissal of the remaining 8 claims.  In the absence of any 
argument on appeal to the Court, Claims 2, 3, 4 and 5 were 
deemed to have been abandoned.  Claims 7 and 8 were deemed to 
be judicially unreviewable in the absence of a notice of 
disagreement filed on or after November 18, 1988, with 
respect to these matters.  See Veterans Judicial Review Act, 
Pub. L. No. 100-687 (VJRA).  Claims 1 and 9 were found not to 
involve final decisions of the Board which the Court would 
have jurisdiction to review on appeal, having been remanded 
by the Board.  The opinion noted that to the extent that the 
Board had addressed Claim 1 as part of its reconsideration of 
the February 1981 Board decision, the Court was without 
jurisdiction to review the matter in the absence of a timely 
post-November 17, 1988, notice of disagreement.  

Although Judge Kramer dismissed the Court appeal involving 
the CUE issues identified as Claims 2, 3, 4 and 5, he 
indicated that "such claims may remain pending, and, 
accordingly, should be addressed" by the Board.  The present 
decision is being undertaken to effectuate this review.  In 
deferring any CUE consideration in its April 1997 decision, 
the Board disposed of the CUE issues with a broad brush, 
there being no present need to identify or particularize the 
specific matters requiring CUE review.  Now that Board action 
on CUE is required, the Board will consider each claim 
individually and in so doing, for clarity and for consistency 
with the Judge Kramer's analysis, will observe the issue 
designations set forth in his decision.  

The CUE issues have been docketed for a separate decision by 
the Board in accordance with administrative procedures 
established as a result of the promulgation of new VA 
regulations which became effective on February 12, 1999, 
implementing Pub. L. No. 105-111 codified at 38 U.S.C.A. 
§ 7111 (64 Fed. Reg. 2134 (1999).  Additional procedures, 
published as an interim rule, were published in the Federal 
Register on February 12, 1999, and made effective on that 
date.  64 Fed. Reg. 7090 (1999).  The United States Court of 
Appeals for the Federal Circuit had previously held in 
Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994) (overruling 
Russell v. Principi, 3 Vet. App. 310 (1992)), that the 
provisions of 38 C.F.R. § 3.105(a) did not provide a legal 
basis for a challenge to a final Board decision on the basis 
of CUE.  The amendments to the law codified at 38 U.S.C.A. 
§ 7111 permit challenges to Board decisions on the grounds of 
CUE and apply to claims pending on November 21, 1997, the 
date on which the new law was enacted.  

The review below will be limited to the three CUE issues 
identified by the Court as Claims 3, 4, and 5.  The issue 
identified as Claim 2 involves an RO determination rather 
than a Board decision and is not reviewable under the 
procedure established pursuant to the new law.  As reflected 
on page 1, that matter will be addressed separately by the 
Board.  

The CUE standard established by Public Law 105-106 as the 
basis for a challenge to a Board decision must be 
distinguished from the "obvious error of fact or law" 
allegation cited in the law as one of the criteria provided 
to guide the Chairman of the Board in exercising his 
discretionary authority under 38 U.S.C.A. § 7103 (West 1998) 
to grant Reconsideration of a final Board decision.  See 
38 C.F.R. § 20.1000 (1998).  The rules originally proposed on 
May 19, 1998, 63 Fed. Reg. 27534 (1998) to implement Public 
Law 105-111 eliminated obvious error as a basis for granting 
Reconsideration as duplicative as the process established by 
38 U.S.C.A. § 7111, but the final regulations, effective 
February 12, 1999, left intact the obvious error criterion as 
a basis for Reconsideration.  A claimant is now free to 
challenge a prior Board decision by requesting 
Reconsideration or by moving for revision on the basis of 
CUE.  "Obvious error" as used in the statutory provisions 
regarding Reconsideration is the equivalent of "clear and 
unmistakable error."  Chisem v. Gober, 10 Vet. App. 526 
(1997); VA OP GC PREC 25-95; Smith, supra; Russell, supra.)  

Therefore, the docketing of the CUE issues for a separate 
decision does not overlap with or prejudice the decision 
pending before the Reconsideration Panel of the Board.  The 
regulations originally proposed in May 1998 required that 
Motions for Reconsideration alleging obvious error received 
after the enactment of Public Law 105-111 be accepted as 
motions for correction on the basis of CUE, in view of the 
removal of the obvious error standard as a basis for 
Reconsideration.  The final version of the regulations 
removed this requirement and added a paragraph providing that 
Motions for Reconsideration, whenever filed, would not be 
considered motions for CUE review.  

On February 11, 1999, the Board furnished the veteran's 
attorney a copy of the final regulations and allowed a period 
of 60 days in which to review the regulations and provide a 
response.  It was indicated that if the veteran did not wish 
to proceed with the CUE motion, the Board should be so 
advised within 60 days but that the Board would adjudicate 
the CUE claims if no response was received.  Since no 
response was received, it must be assumed that the veteran 
wishes to continue with adjudication of his CUE allegations 
pursuant to the new law.  

The Reconsideration Panel will proceed with additional review 
of the two issues remanded by the Board on April 25, 1997.  A 
third separately docketed decision will address the issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound, an issue 
raised and adjudicated at the RO since the April 1997 Board 
decision, as well as the claim of CUE in the RO's decision of 
November 1989.  

Lastly, it should be noted that the issuance of the April 25, 
1997, decision resulted from expedited consideration 
procedure undertaken at the request of the veteran's attorney 
due to the veteran's declining health.  The attorney later 
renewed the request for expedited action both at the RO and 
before the Court.  While no further renewal of the request 
has been received by the Board following Judge Kramer's 
order, the Board has made an effort to complete its action on 
this complex case as quickly as possible.  


FINDINGS OF FACT

1.  An appeal by the veteran for an increased rating for 
bilateral varicose veins and a TRIU was remanded by the Board 
on October 6, 1980; no final decision in that appeal was 
issued by the Board on October 6, 1980.  

2.  A Board of Veterans' Appeals decision issued on 
February 26, 1981 was vacated by the issuance of an Order of 
Reconsideration on April 12, 1993; that appeal remains 
pending and is not final.  

3.  A decision of the Board of Veterans' Appeals issued on 
July 1, 1991, denying an appeal for a TRIU was vacated by the 
Court on March 1, 1993; that appeal remains pending and is 
not final.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to review, on the 
basis of CUE, the Board's preliminary remand order issued on 
October 6, 1980.  38 U.S.C.A. §§ 7105, 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100(b) (1998).  

2.  The Board does not have jurisdiction to review, on the 
basis of CUE, the Board decision of February 26, 1981.  
38 U.S.C.A. §§ 7105, 7111 (West 1991 & Supp. 1999).  

3.  The Board does not have jurisdiction to review, on the 
basis of CUE, the Board decision of July 1, 1991.  
38 U.S.C.A. §§ 7105, 7111 (West 1991 & Supp. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

An initial award of service connection for bilateral varicose 
veins was made by the RO through a rating decision of May 
1971, which assigned a temporary 100 percent rating under 38 
C.F.R. § 4.30, effective in January 1971, and then a 
schedular 10 percent rating from March 1, 1971.  On March 6, 
1975, the RO raised the rating to 60 percent effective from 
December 4, 1974.  In May 1976 the veteran filed a claim for 
a TRIU.  The RO subsequently awarded a TRIU from October 4, 
1977.  

On November 30, 1977, the RO confirmed and continued the 
schedular 60 percent rating.  The veteran filed a timely 
notice of disagreement.  A VA examination to review the 
status of the varicose veins disability was performed in May 
1978 and an additional examination was performed in October 
1979.  On further review of the record on November 21, 1979, 
the RO found that improvement of disability resulting from 
varicose veins was shown and that a reduction of the rating 
to 40 percent was warranted from March 1, 1980.  The TRIU was 
terminated as of the same date.  

The Board remanded the veteran's appeal of both 
determinations to the RO on October 6, 1980, citing the need 
for review of the rating under the criteria pertaining to 
bilateral involvement.  The RO undertook such review on 
October 27, 1980.  The rating board found that the November 
1979 rating decision had involved clear and unmistakable 
error in failing to assign a rating for varicose veins as a 
bilateral disability, as distinguished from a unilateral 
disability, and assigned a 50 percent rating from March 1, 
1980.  The Board issued a decision on February 26, 1981, 
which denied an increased rating above 50 percent for 
bilateral varicose veins and denied a TRIU.  

The RO confirmed and continued the 50 percent rating for 
bilateral varicose veins on various later occasions in 
October 1981, February 1987, March 1987, and March 1988.  The 
veteran did not appeal these determinations.  

In June 1988 the veteran requested that his claim be reviewed 
to determine possible entitlement to an increase in the 
rating for his bilateral varicose veins and a TRIU.  After a 
VA examination in July 1988, the RO reviewed the claim on 
August 1, 1988, and denied a rating higher than 50 percent 
for varicose veins.  The rating was again confirmed and 
continued on January 30, 1989, and the veteran appealed.  

The veteran testified at a hearing at the RO on October 17, 
1989, in connection with that appeal.  In a decision dated 
November 1, 1989, the hearing officer held that the evidence 
of record, including the hearing testimony, supported 
continuation of the current 50 percent rating for varicose 
veins and that the service-connected disability did not 
preclude employment.  

On June 5, 1990, the Board issued a decision which granted an 
increased schedular rating of 60 percent for varicose veins 
and remanded the TRIU issue for further RO adjudication in 
light of that award.  The RO then continued its prior denial 
of a TRIU, and the case was returned to the Board, which on 
July 1, 1991, entered its decision denying a TRIU.  On 
November 19, 1991, the Board denied a motion for 
reconsideration of the July 1, 1991, decision.  

In a letter dated November 6, 1992, the veteran's attorney 
requested that the Board "readjudicate, reconsider, and amend 
its July 1991, October 1980 and February 1981 decisions on 
the grounds of clear and unmistakable error."  The letter 
referred to an enclosed brief outlining the supporting 
arguments.  The attached document, 16 pages in length and 
also dated November 6, 1992, was entitled "Motion for 
Readjudication and/or Reconsideration."  The issue was 
identified therein as whether clear and unmistakable error 
was committed "in the July 1991 BVA decision; in the November 
1989 Regional Office decision; and the BVA decisions of 
October 1980 and February 1981 through which the veteran's 
disability ratings were reduced..."  

The motion requested that the Board reverse and declare void 
ab initio a November 1979 RO rating decision which reduced 
the disability rating for varicose veins and terminated the 
TRIU and that it reinstate both ratings from March 1, 1980.  
The brief maintained that the reductions constituted CUE 
under 38 C.F.R. § 3.105(a), citing the following five 
arguments:  (1) The Board has a duty to reverse and correct 
previous Board and RO decisions on its own initiative when 
existing law and regulations are not complied with, (2) both 
reductions were unlawful for failure to comply with 38 C.F.R. 
§ 3.105(e) (providing that a recipient of compensation must 
be notified in writing of a proposed reduction or 
discontinuance and allowed a period for submission of 
additional evidence), (3) the reduction of the rating for 
varicose veins did not comply with 38 C.F.R. § 3.344(a) 
(requiring, in pertinent part, that reductions will not be 
based on any one examination unless the evidence clearly 
shows sustained improvement), (4) the rating decision of 
November 1979 ignored medical evidence that the varicose 
veins disability involved the deep venous system, entitling 
him to a 60 percent rating, (5) the TRIU was reduced without 
compliance with the provisions of 38 C.F.R. § 3.343(c) 
(providing that in reducing a TRIU, caution be exercised that 
actual employability be established by clear and convincing 
evidence).

On April 12, 1993, the Deputy Vice Chairman of the Board, by 
direction of the Chairman, issued an Order for 
Reconsideration of the February 1981 Board decision.

In May 1993 the veteran, through his attorney, submitted 
additional pleadings that contained, in pertinent part, a 
request that the prior Motion for Readjudication and 
Reconsideration be merged with the appeal to the Court.  On 
March 1, 1993, the Court granted the appellee's (Secretary of 
Veterans Affairs) (Secretary) Unopposed Motion for Remand and 
to Stay Proceedings, thereby vacating the July 1, 1991, Board 
decision.  A Reconsideration Panel on September 9, 1993, 
remanded the 
issues of entitlement to a rating higher than 50 percent for 
varicose veins and entitlement to a TRIU.  

In November 1993 the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, 
accompanied by a letter from his attorney stating that the 
claim for a 60 percent disability rating for varicose veins 
and for a TRIU from March 1, 1980, was based on a claim of 
CUE in the rating reduction decision of November 29, 1979, 
accompanied by a brief reiterating the arguments initially 
set forth in November 1992.  

A November 1993 filing consisting of a completed VA Form 21-
526, a letter from the veteran's attorney, a VA Form 21-4138, 
Statement in Support of Claim, signed by the veteran, a legal 
brief entitled "Claim for Benefits Based on Clear and 
Unmistakable Error," and an excerpt from a medical text.  

The veteran filed a brief dated October 23, 1997, in 
connection with this appeal to the Court which set forth 
additional allegations of CUE.  Citing the 16th Edition of 
the Merck Manual published in 1992 in support of the 
proposition that varicose veins are incurable regardless of 
the method of treatment, he argued that a finding of 
improvement as the basis for the 1980 reduction was CUE.  He 
argued that clear and convincing evidence sufficient to 
terminate a TRIU under 38 C.F.R. § 3.343(a) was not of 
record.  See Ternus v. Brown, 6 Vet. App. 370 (1994); 
Olson v. Brown, 5 Vet. App. 430, 434 (1993).  The brief 
alleged that clear and unmistakable error in the 
November 1979 rating decision admitted to by the RO on 
"October 28" (sic), 1980 was "manipulated" into a reduction 
of benefits and that this "tactic" itself was CUE.  The 
brief maintained that the RO decision had shifted the burden 
of proving CUE to the veteran.  

III.  Analysis

a.  Definition of CUE.

Under the law, where CUE is shown, a decision involving CUE 
will be reversed and amended, in which case "the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision...has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision...."  38 C.F.R. § 3.105(a) (1998).  In determining 
whether CUE was committed, a technical definition of error 
must be applied.  The parameters for a finding of CUE were 
defined in the decision of the Court in Russell v. Principi, 
3 Vet. App. 310 (1992) (en banc), the holding of which was 
later summarized in the Court's decision in Damrel v. Brown, 
6 Vet. App. 242, 245-6 (1994) quoting Russell, supra, at 
313-314 as follows:  

[The] Court propounded a three-pronged 
test to determine whether [CUE] is 
present in a prior determination:  (i) 
"[e]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (ii) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (iii) a 
determination that there was [CUE] must 
be based on the record and law that 
existed at the time of the prior 
adjudication in question.  

In so holding, the Court intended to impose a difficult 
standard for establishing error in prior determinations.  A 
mere allegation of error is insufficient.  The Court has held 
that:  

[CUE] is a very specific and rare kind of 
"error."  It is the kind of error of fact 
or law that when called to the attention 
of later viewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus, even where there premise of error 
is accepted, if it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable. 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  See also 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  (A finding 
of CUE requires that error, otherwise prejudicial, must 
appear undebatably.)

b.  CUE in the Board Decision of October 1980 (Claim 3)

The substantive arguments made by the veteran regarding CUE 
in the October 1980 Board decision may be reviewed by the 
Board only if is established that the Board has jurisdiction 
of the matter.  "It is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the Court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996), as quoted in Smith (Irma) v. Brown, 10 Vet. App. 
330 (1997).  Accordingly, the Board is authorized to make its 
own determination as to its jurisdiction over a case.  

Statutory authority for the revision of decisions by an RO or 
the Board on the basis of CUE is found in 38 U.S.C.A. 
§§ 5109A(a) and 7111 (West Supp. 1999) and 38 U.S.C.A. § 7111 
(West & Supp. 1999), respectively.  These statutory 
provisions, added by Public Law 105-111, codified, without 
substantive change, the existing regulation, 38 C.F.R. 
§ 3.105(a), which provides for revision of RO decisions on 
the basis of CUE.  Donovan v. West, 158 F 3d 1377 (Fed. Cir. 
1998); Dittrich v. West, 163 F 3d 1349, 1352 (Fed. Cir. 
1998).  

While the law permits the revision or reversal of a prior 
decision on the grounds of CUE, the relevant provisions apply 
only to final determinations.  The Court has stated that "[a] 
CUE claim is a collateral attack on a previous and final RO 
decision."  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
The operative regulation, 38 C.F.R. § 3.105(a), applies 
specifically to "[p]revious determinations which are final 
and binding."  Decisions of the Board of Veterans' Appeals 
are final determinations, as are unappealed decisions of a VA 
Regional Office.  See 38 U.S.C.A. §§ 511(a), 7104(a) (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.104 (1998).  An RO 
decision is not final, however, if it is timely appealed to 
the Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 1991 & Supp. 
1999); Smith, supra, Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Therefore, while decisions of the Board are final by 
statute, a remand order does not have the same status as a 
decision on the merits of the claim.  A VA regulation states 
explicitly that "[a] remand is in the nature of a preliminary 
order and does not constitute a final decision of the Board."  
See 38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 1991 & Supp. 
1999).

The veteran's appeal from the November 1979 RO decision was 
first reviewed by the Board on October 6, 1980, on which date 
the Board issued a remand order directing that the RO 
consider the rating for varicose veins under the criteria 
pertaining to bilateral rather than unilateral disability.  
The RO proceeded to revise the rating accordingly, raising it 
from 40 to 50 percent, and returned the appeal to the Board, 
which affirmed the 50 percent rating in a final decision 
issued on February 26, 1981.  

The remand issued by the Board on October 6, 1980 was 
therefore a preliminary order rather than a final decision of 
the Board.  Lacking the status of a final decision, it is not 
subject to collateral attack on the basis of CUE.  
38 U.S.C.A. §§ 5109(a), 7111 (West Supp. 1999); 38 C.F.R. 
§ 3.105(a).

c.  CUE in the Board Decision of February 26, 1981 (Claim 4)

The issuance of the Order of Reconsideration on April 12, 
1993, had the effect of vacating the February 26, 1981 Board 
decision which had upheld the denials of an increased rating 
for bilateral varicose veins and a TRIU.  The consequence of 
the issuance of the Order of Reconsideration is that there 
exists no final Board decision which is subject to a 
collateral attack on the basis of CUE.  See Phillips, supra.  

The issues on appeal before the Board on February 26, 1981, 
are currently in a pending status and will be adjudicated by 
a separate Reconsideration Panel of the Board which will sit 
in the same position as the Board panel that originally 
decided the appeal.  The Reconsideration Panel will conduct a 
de novo review of the appealed issues as if a prior decision 
by a three-member section had not been rendered.  That 
proceeding, it should be noted, will provide no forum for an 
error determination.  While Reconsideration of a Board 
decision previously involved application of an "obvious 
error" standard of review, the VA General Counsel has held 
that the Veteran's Judicial Review Act (VJRA), Pub. L. 
No. 100-687, 102 Stat. 4105 (1998) requires that a 
Reconsideration Panel undertake a de novo review of all of 
the evidence of record.  VA OP GC PREC 89-90 (August 27, 
1990).  The Reconsideration procedure provides no mechanism 
for review of substantive CUE arguments in a Board decision 
vacated pursuant to the reconsideration procedure.  

d.  CUE in the Board Decision of July 1, 1991 (Claim 5)

On July 1, 1991, the Board issued a decision denying an 
appeal for a TRIU.  The Court vacated this decision on 
March 1, 1993, and the issue of current entitlement to a TRIU 
remains in a pending status.  The matter has been 
consolidated with issues before the Board as a result of the 
Order of Reconsideration and will be addressed in the 
separate decision by the Reconsideration Panel.  

The Board decision vacated by the Court on March 1, 1993, no 
longer exists and is therefore not subject to a collateral 
attack on the basis of CUE.  See Phillips, supra.  In the 
absence of a final decision, the Board has no jurisdiction to 
review the merits of substantive CUE allegations raised by 
the veteran with respect to any aspect of the vacated Board 
decision.  





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for a determination of CUE in a Board of Veterans' 
Appeals remand order of October 6, 1980, is dismissed.  

The appeal for a determination of CUE in a Board of Veterans' 
Appeals decision of February 26, 1981, is dismissed.  

The appeal for a determination of CUE in a Board of Veterans' 
Appeals decision of July 1, 1991, is dismissed.  



		
	Nancy R. Robin
Member, Board of Veterans' Appeals



 



